                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

   Plaintiff,

   v.                                               Case No.       20-CR-88

JAMES PETERS, et al.,

   Defendants.


          ORDER REOPENING DETENTION AND ORDERING RELEASE


        Defendant James Peters moves to reopen this court’s detention order. At the detention

hearing, the defendant was being held in custody pursuant to a Wisconsin probation hold.

That probation hold has since been lifted. Accordingly, the defendant asks for this court’s

order of detention to be lifted. The government does not oppose the motion.

        The motion is granted. The defendant is ordered released, subject to the following

conditions:

        1. The defendant shall report to Pretrial Services as directed.

        2. The defendant is not to possess any firearms or other dangerous weapons.

        3. The defendant shall refrain from use or unlawful possession of a narcotic drug or

other controlled substances defined in 21 U.S.C. 802, unless prescribed by a licensed medical

practitioner.

        4. The defendant is to participate in urinalysis and, if deemed appropriate by the

Pretrial Services Officer, the defendant shall also participate in residential or outpatient drug

treatment. The defendant shall pay the cost of this program as directed by Pretrial Services.




        Case 2:20-cr-00088-PP-WED Filed 11/19/20 Page 1 of 2 Document 137
       5. The defendant shall have no contact with co-defendants, witnesses or victims of the

alleged instant offense.

       6. The defendant shall participate in the Location Monitoring Program utilizing radio

frequency (RF) monitoring and shall abide by all technology requirements. The defendant

shall be restricted to his residence every day from 9:00 p.m. to 6:00 a.m., or as directed by the

officer (Curfew). The defendant shall follow all program rules and pay all or part of the costs

of participation in the Location Monitoring Program as directed by the officer.



       SO ORDERED this 19th of November, 2020.




                                                    STEPHEN C. DRIES
                                                    United States Magistrate Judge




                                               2


      Case 2:20-cr-00088-PP-WED Filed 11/19/20 Page 2 of 2 Document 137
